DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro Se Application
This case is being examined in Art Unit 3649 which is an art unit that specializes in assisting Pro Ses. Pro Se means prosecuting the application without a patent practitioner (patent attorney or patent agent).  Please do not hesitate to contact Examiner Blake Tankersley at 571-270-7568 if you have any questions regarding this correspondence and/or how to respond.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claims 1 and 9 lack written description (possession has not been shown based on the originally filed application) because they recite “an activation unit, wherein the activation unit is operably connected to expel the quenching agent from the mesh egress points when activated.”  The Specification states that reference number (5) is the activation unit and that reference number (2) are the egress points.  However, reference number (5) appears to only be handles for the quenching agent container (3), and the handles do not appear to be able to be “activated” to expel the quenching agent from the mesh egress points (2).  Also, there is no other description of the activation unit or how the quenching agent is expelled through the egress points in the Specification.  Accordingly, a person having ordinary skill in the art would not have thought that Applicant had possession of the above recitation at the time of filing.
As discussed in the interview summary, the Examiner called Mr. Pena to get a better understanding regarding how the invention works.  Mr. Pena stated that quenching agent is not expelled through the mesh (2).  Instead, coals are put in through the top of the device (1) and fall into the quenching agent container (3) which has wet sand at the bottom to keep the coals cool, and the water is replenished to the sand when it rains.  It is noted that this operation is not disclosed in the present application and does not appear possible based on the filed figures because a fine mesh (2) is placed in the lid (1a) which would prevent coals from going into the quenching agent 
All claims which depend from a claim that lacks written description also lacks written description by virtue of their dependencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The below rejections are based on means-plus-function interpretation under 35 U.S.C. 112(f).  This area of the law can be a little complex, and Applicant may wish to call the Examiner for assistance in understanding these rejections at 571-270-7568. 
Claims 1 and 9 are indefinite (meaning unclear) because they recite “an activation unit, wherein the activation unit is operably connected to expel the quenching agent from the mesh egress points when activated.”  This recitation invokes 35 U.S.C. 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The phrase “activation unit” does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder (“unit”) that is coupled with functional language (“expel[ing] quenching agent from the mesh egress points”) without reciting sufficient structure to perform the recited function and the generic placeholder (“unit”) is not preceded by a structural modifier.  Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see MPEP 2181).
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, which makes the claim interpretation of “activation unit” indefinite (unclear).  Specifically, as discussed in the written description rejections above, the Specification states that reference number (5) is the activation unit and that reference number (2) are the egress points.  However, reference number (5) 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function or no longer using a generic place holder); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
(d)	Present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All claims which depend from an indefinite claim are also indefinite by virtue of their dependencies.

Citation of Pertinent Art
Immediately below this paragraph is a citation to previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not
Applicant may wish to look at the following cited art when crafting a reply to this Office Action.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Specification Bulletin titled "Model HCB/B-1 Hot Coal Bin" by Pilot Rock (discloses a hot coals bin with an inner can to catch and dispose of coals.  During normal use, rain will fall into the inner can); U.S. Patent No. 6,892,722 to Francies, III et al. (see FIG. 5 and col. 4, lines 8-29, discloses using cooling sand (85) at the bottom of a hot coal bin.  During normal use, rain will fall the sand (85) and make the sand wet); and Product Page for "Global Industrial™ Outdoor Steel Diamond Trash Can With Dome Lid, 36 Gallon, Black" (see figure on top right of page 2, shows that the trash can has a removable lid, an inner insert trash can to be removed to remove trash, and an outer mesh body).  Additionally, Applicant may wish to look at MPEP 2144.04(IV) which discusses when changes in shape and size are considered obvious.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “body unit has six sides” of claim 4 and “a body unit having … three sides that are four inches in width” of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1d cited in paragraphs [00021] and [00022].


Claim Objections
Claim 1 is objected to because of the following informalities:  Deleting the second period in claim 1 will correct a typographical error.  Appropriate correction is required.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, 
In order to expedite prosecution, the Examiner has considered and listed on form PTO-892 U.S. Patent No. 4,363,313 to Smith; U.S. Patent No. 5,329,917 to Young; and U.S. Patent No. 6,425,387 to Rohback which were cited in the specification.  Accordingly, these references do not need to be listed in an information disclosure statement.  The Examiner did not perform an exhaustive search of the specification, and it is up to the Applicant to ensure that no other references are listed in the specification which may need to be listed in an information disclosure statement.

Conclusion
The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A TANKERSLEY whose telephone number is (571)270-7568.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAKE A TANKERSLEY/Primary Examiner, Art Unit 3649